             Case 2:20-cv-01865-MJP Document 11 Filed 03/04/21 Page 1 of 3




 1                                                              THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6

 7
 8                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE
10

11
      CATHERINE BRAKKE,
12                                  Plaintiff,                                  NO. 2:20-CV-01865-MJP
13                        vs.                                                   ORDER FOR DISMISSAL
                                                                                PURSUANT TO FRCP 41(a)(1)(A)
      STATE FARM MUTUAL AUTOMOBILE
14
      INSURANCE COMPANY, a foreign                                              NOTED FOR CONSIDERATION:
15    insurer,                                                                  March 4, 2021 (Same day motion)
                                    Defendant.                                  Without oral argument
16

17
18                                                  ORDER OF DISMISSAL

19             Based on the Stipulated Motion for Dimissal in this matter, IT IS HEREBY ORDERED

20   that all claims in this action shall be dismissed with prejudice and without costs to any party

21   pursuant to FRCP 41(a)(1)(A).

22   //

23   //

24   //

25

      ORDER FOR DISMISSAL PURSUANT
      TO FRCP 41(a)(1)(A)- 1                                                           WAKEFIELD & KIRKPATRICK, PLLC
                                                                                       A T T O R N E Y S      A T    L A W
      (Case No.2:20-CV-01865-MJP)                                                      17544 MIDVALE AVENUE NORTH, SUITE 307
                                                                                       SHORELINE, WA 98133
                                                                                       (206) 629-2120 FAX (206) 629-2120
      1070.173/C20-1865 Brakke v. SFMAIC Order Granting Stipulated Motion for
      Dismissal.docx
            Case 2:20-cv-01865-MJP Document 11 Filed 03/04/21 Page 2 of 3




 1            DATED this 4th day of March, 2021.

 2

 3

 4
                                                                               A
                                                                               Marsha J. Pechman
                                                                               United States District Judge
 5

 6   Presented by:
 7   WAKEFIELD & KIRKPATRICK, PLLC
 8

 9

10
     By
11     Scott C. Wakefield             WSBA #11222
       Attorneys for Defendant State Farm Mutual Automobile Insurance Company
12
     Copy Received, Approved as to Form;
13   Notice of Presentation Waived:
14

15

16   By:__s/ Russell Aoki s/ Isham Reavis
       Russell M. Aoki                  WSBA #15717
17     Isham M. Reavis                 WSBA#45281
       Attorneys for Plaintiff Catherine Brakke
18

19

20

21

22

23

24

25

     ORDER FOR DISMISSAL PURSUANT
     TO FRCP 41(a)(1)(A)- 2                                                        WAKEFIELD & KIRKPATRICK, PLLC
                                                                                   A T T O R N E Y S      A T    L A W
     (Case No.2:20-CV-01865-MJP)                                                   17544 MIDVALE AVENUE NORTH, SUITE 307
                                                                                   SHORELINE, WA 98133
                                                                                   (206) 629-2120 FAX (206) 629-2120
     1070.173/C20-1865 Brakke v. SFMAIC Order Granting Stipulated Motion for
     Dismissal.docx
            Case 2:20-cv-01865-MJP Document 11 Filed 03/04/21 Page 3 of 3




                                               CERTIFICATE OF SERVICE
 1
              I hereby certify that on March 4th, 2021, I electronically filed the following document(s):
 2
              1.        [PROPOSED] ORDER FOR DISMISSAL PURSUANT TO FRCP 41(a)(1)(A)
 3
     with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
 4
     to the following:
 5
              Attorneys for Plaintiff:
 6
              Russell M. Aoki, Esq.
 7
              Isham M. Reavis, Esq.
 8            AOKI LAW, PLLC
              1200 5th Avenue, Suite 750
 9            Seattle, WA 98101
              russ@aokilaw.com
10            isham@aokilaw.com
11

12

13

14                                                                 s/ Erica Solbrig
                                                                Erica Solbrig
15                                                              WAKEFIELD & KIRKPATRICK, PLLC
16                                                              17544 Midvale Ave. N., Suite 307
                                                                Shoreline, WA 98133
17                                                              Tel: 206-629-5489
                                                                Fax: 206-629-2120
18                                                              esolbrig@wakefieldkirkpatrick.com
19

20

21

22

23

24

25

     ORDER FOR DISMISSAL PURSUANT
     TO FRCP 41(a)(1)(A)- 3                                                    WAKEFIELD & KIRKPATRICK, PLLC
                                                                               A T T O R N E Y S      A T    L A W
     (Case No.2:20-CV-01865-MJP)                                               17544 MIDVALE AVENUE NORTH, SUITE 307
                                                                               SHORELINE, WA 98133
                                                                               (206) 629-2120 FAX (206) 629-2120
     1070.173/C20-1865 Brakke v. SFMAIC Order Granting Stipulated Motion for
     Dismissal.docx
